Title: From George Washington to David Stuart, 30 November 1792
From: Washington, George
To: Stuart, David



Dear Sir,
Philadelphia Novr 30th 1792

Knowing that tomorrow is the time appointed for the monthly meeting of the Commissioners at George Town, I had intended to have written you a line or two on a particular subject by Wednesday’s Post; but one thing or another put it out of mind until it was too late. I now set down to do it, as the letter in the common course of the Post will reach George Town on Monday—probably, before you shall have left that place.
You will consider what I am now about to say as a private communication; the object of which is only to express more freely than I did in my last letter to the Commissioners, the idea that is entertained of the necessity of appointing a Superintendant of the execution of the plans & measures wch shall be resolved upon by the Commissioners of the federal City. one who shall always reside there. and being a man of skill & judgment—of industry & integrity, would, from having a view of the business constantly before his eyes, be enabled to conduct it to greater advantage than the Commissioners can possibly do unless they were to devote their whole time to it. Instances of this are adduced by some of the Proprietors; particularly in the alteration which has taken place in the Bridge, the delay consequent thereof—&ca. It is remarked by some of (the best disposed of)

them, that although you meet monthly—spend much time together—and are truly anxious to forward this great object; yet, from the nature of the thing, you cannot acquire at those meetings the minute information which a proper character always on the spot would do; and which is indispensably necessary to do in order to avoid mistakes, and to give vigor to the undertaking. And besides, add they, a man of fertile genius, & comprehensive ideas, would, by having the business always before him, seeing, shewing to, & conversing with Gentlemen who may be led, either by curiosity or an inclination to become adventurers therein, to view the City, obtain many useful hints, by means of which, and his own reflections, might suggest many useful projects to the consideration of the Commissioners at their stated (say) quarterly meetings, or at such occasional ones as he might, in cases of importance and immergency, be empowered to call.
But where, you may ask, is the character to be found who possesses these qualifications? I frankly answer I know not! Major L’Enfant (who it is said is performing wonders at the new town of Patterson) if he could have been restrained within proper bounds, and his temper was less untoward, is the only person with whose turn to matters of this sort I am acquainted, that I think fit for it. Th⟨ere⟩ may, notwithstanding, be many others although they are unknown to me, equally so.
Mr Blodget seems to be the person on whom many eyes are turned, & among others who look that way, are some of the Proprietors. He has travelled, I am told, a good deal in Europe; & has turned his attention (according to his own Account) to Architecture & matters of this kind. He has staked much on the issue of the Law establishing the permanent residence; and is certainly a projecting genius, with a pretty general acquaintance. To which may be added, if he has any influence in this Country, it must be in a quarter where it is most needed; and where, indeed, an antitode is necessary to the poison which Mr F——s C——t is spreading; by insinuations, that the accomplishment of the Plan is no more to be expected than the fabric of a vision, & will vanish in like manner. But whether with these qualifications, Mr Blodget is a man of industry & steadiness, & whether (as soon as it is necessary) he would take up a settled abode there, are points I am unable to resolve. As an Architect, Mr Jefferson has a high opinion of Mr Hallet, but whether Mr Hallet has qualities, & is

sufficiently known to fit him for general superintendancy I cannot pretend even to give an opinion upon. If Mr B⟨l⟩odget is contemplated for this office would it not be well to be on or off with him at once. [I] hear he is held in suspence on this head.
Have you yet decided on a Plan for the Capitol? Mr Carroll talked of their being sent hither—Is any thing done towards the foundation of the Presidents house? What number of lots are bona fide sold? In what squares do they lye? Let your Clerk send me a list. Do you receive offers to purchase at private Sale? If you have fixed on a time for another public Sale, ought not notice thereof to be immediately given; & measures adopted to make the thing known in Europe as well as in this Country; Inserting advertisements in the Gazettes of the latter at intervals between this & the Sale, by way of remembrancer. A little expence in these would be profitably incurred. How does [Andrew] Ellicot[t] go on? I am always, & Affectly Yours

Go: Washington

